Citation Nr: 1222989	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  06-13 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES


1. Entitlement to service connection for diabetes mellitus (DM).

2. Entitlement to service connection for peripheral neuropathy.

3. Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to February 1974, to include service in Thailand from January through December 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2006, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the Veteran's claims folders.

In August 2007, the Board issued a decision denying the claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order issued in December 2008, the Court vacated the August 2007 Board decision and remanded the case to the Board for additional action consistent with a joint motion of the parties.

The Board remanded the matters to the RO in May 2009.  In January and February 2011, the Veteran's attorney submitted evidence and argument in support of the claims directly to the Board and waived the Veteran's right to have this evidence initially considered by the RO.

In March 2011, the Board denied the claims.  The Veteran appealed the decision to the Court.  In a November 2011 Order, the Court granted a joint motion of the parties and remanded the case for action consistent with the joint motion.

In May 2012, the Veteran's attorney submitted argument in support of the claims directly to the Board and waived the Veteran's right to have this evidence initially considered by the RO.  

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issues on appeal. 


REMAND

VA's duty to assist includes helping claimants obtain evidence necessary to substantiate the claim, and to obtain a medical examination or opinion where necessary to decide the claim.  38 C.F.R. §§ 3.159(c)(3), (c)(4).

The Veteran's attorney argues that VA failed to assist the Veteran in the development of his claims based on exposure to dichlorodiphenyltrichloroethane, commonly known as DDT, whether used as an herbicidal or insecticidal agent.  Specifically, the attorney argues that VA has a duty to provide the Veteran with a listing from the Armed Forces Pest Management Board (AFPMB) of those commercial herbicides, to include any insecticidal sprays, used at Nakhom Phanpom Royal Air Force Base in Thailand.  The Veteran reports that an insecticidal spray was used all over the base for bugs.  Also, because the Joint Services Records Research Center (JSRRC) focused on the use of Agent Orange, whereas the Veteran claims he was exposed to DDT, the attorney seeks an inquiry with JSRRC in this regard.

Additionally, the Veteran's attorney argues that a VA examination with an opinion is warranted in this case as the Veteran has met the low threshold set forth in McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, the Veteran has presented evidence of current disability, that DDT was sprayed in Southeast Asia, and that his diabetes mellitus, hypertension, and coronary artery disease are at least as likely as not due to herbicide exposure during his military service in Thailand per B. Cline, M.D.  The attorney reports that she contacted AFPMB and was informed that DDT was used in Thailand to control mosquitoes.  This information has not been confirmed.  If the RO confirms that DDT was used at Nakhom Phanpom Royal Air Force Base in Thailand from January through December 1969, the low threshold for a VA examination is met here.  See McLendon, supra. (The threshold is low when considering whether there is an indication that a disability or persistent or recurring symptoms of a disability may be associated with a veteran's service).  See also Duenas v. Principi, 18 Vet. App. 512 (2004).  Because the Veteran avers an etiological relationship between DDT exposure and his currently claimed disabilities, the Board believes that an examination is only merited under circumstances where the alleged exposure is confirmed, otherwise the Board would be directing that an examiner provide an opinion based on conjecture and the opinion would have little to no probative value.

Furthermore, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the person who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The record shows that the Board hearing conducted in 2006 did not comply with the requirements of Bryant.  As such, the Board is taking this opportunity to inform the Veteran that veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110, 1131.  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called nexus requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009). The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Certain disorders associated with herbicide agent exposure in service may be presumed service connected.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307. VA, under the authority of the Agent Orange Act of 1991, has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for disorders which are not enumerated by regulation.  See 61 Fed. Reg. 41442 (1996).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has also held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Evidence that supports the presence of each of the above criteria is pertinent to these claims.  While there is currently medical evidence of diabetes mellitus, peripheral neuropathy, and coronary artery disease, any competent evidence showing symptoms or diagnosis of these in service or any competent evidence suggesting that these were incurred in or aggravated by active duty is pertinent to the claims.  Such evidence could consist of medical or lay documents.  Also, evidence showing that the Veteran had been exposed to herbicidal or insecticidal agents, and that this caused any of his current disabilities is pertinent to the claims.

Accordingly, the case is REMANDED to the RO for the following actions:

1.  The RO should contact the Armed Forces Pest Management Board (AFPMB) and request a listing of those commercial herbicides, to include any insecticidal sprays, used at Nakhom Phanpom Royal Air Force Base in Thailand from January through December 1969.  All VA correspondence and responses thereto must be documented and included in the claims files.  If any information is obtained, this should be shared with the Veteran and his attorney.  If the RO is unable to obtain the requested information, the Veteran and his attorney should be notified and given an opportunity to respond.  

2.  If appropriate, the RO should contact the U.S. Army and Joint Services Records Research Center (JSRRC) for verification of the Veteran's exposure to herbicidal or insectidical agents while in Thailand.  

3.  If the RO can confirm that DDT was used at Nakhom Phanpom Royal Air Force Base in Thailand during the period from January through December 1969, the Veteran should be afforded a VA examination or examinations by a physician or physicians with sufficient expertise to determine if the Veteran's diabetes mellitus, peripheral neuropathy, and heart disability are etiologically related to such exposure.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the physician(s).  

With respect to each of the disorders, the appropriate examiner should express an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's exposure to DDT during active service.  The complete rationale for all opinions expressed must be provided.  

If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible and what information is required for an informed medical opinion.

4.  The RO should also undertake any other development it determines to be warranted.

5.  Then, the RO should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his attorney.  The requisite period of time for a response should be afforded.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

By this remand the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
  
This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

